SILVER, J.,
dissenting.
[¶ 11] I respectfully dissent. I would find that pursuant to the saving statute, 14 M.R.S. § 855 (2006), Oppenheim’s complaint is not time barred. The plain language of the statute applies to the present case.
[¶ 12] The saving statute provides:
When a summons fails of sufficient service or return by unavoidable accident, or default, or negligence of the officer to whom it was delivered or directed, or the action is otherwise defeated for any matter of form, or by the death of either party the plaintiff may commence a new action on the same demand within 6 months after determination of the original action; and if he dies and the cause of action survives, his executor or administrator may commence such new action within said 6 months.
14 M.R.S. § 855 (emphasis added).
[¶ 13] Using the canon of interpretation of surplusage, the Court concludes that the saving statute must be limited to those situations it specifically lists. The Court reasons that if the phrase “or the action is otherwise defeated for any matter of form” applies to situations other than those specifically enumerated, the fisted reasons would cease to have meaning.
[¶ 14] In adopting this construction, however, the Court falls on its own sword; its reasoning clearly renders as surplusage the phrase “or the action is otherwise defeated for any matter of form.” To be true to the canon of interpretation that affords all words in the statute meaning, this phrase must not be erased. If the Legislature had meant the statute to apply solely to situations involving an unavoidable accident, default, or negligence of the officer to whom it was delivered, the statute would not have included immediately thereafter a phrase that can only be interpreted as extending the statute’s coverage beyond what it specifically enumerated.
[¶ 15] By ignoring the phrase “any matter of form,” the Court adopts a construction of the saving statute that is contradicted by well over one hundred years of precedent in multiple other courts. Three of our sister courts, Massachusetts, Vermont, and Connecticut have interpreted *182virtually the same statute. See CONN. GEN. STAT. § 52-592(a) (2005); MASS. GEN. LAWS ch. 260, § 32 (2004); Hayden v. Caledonia Nat’l Bank, 112 Vt. 491, 28 A.2d 389, 390 (1942) (interpreting an earlier version of VT. STAT. ANN. tit. 12, § 558 (2002), which mirrored the current version of Maine’s saving statute). These statutes originated from the English Limitation Act of 1623. Hayden, 28 A.2d at 390.
[¶ 16] Having common origin and language, each state’s saving statute has been interpreted in a similar manner. Courts have construed the statute as remedial in nature and therefore interpreted the statute broadly. See, e.g., Corliss v. City of Fall River, 397 F.Supp.2d 260, 266 n. 2 (D.Mass.2005); Lacasse v. Burns, 214 Conn. 464, 572 A.2d 357, 360 (1990); Spear v. Curtis, 40 Vt. 59, 66 (1867). Chief Justice Shaw of the Supreme Judicial Court of Massachusetts noted that the statute:
declares that where the plaintiff has been defeated by some matter not affecting the merits, some defect or informality, which can remedy or avoid by a new process, the statute shall not prevent him from doing so, provided he follows it promptly, by a suit within a year.
Coffin v. Cottle, 33 Mass. (16 Pick.) 383, 386 (1835). The Court’s interpretation of the saving statute is severely limiting, not broad, and contradicts the statute’s purpose.
[¶ 17] Better effecting the purpose of the saving statute, our sister courts have determined that the saving statute applies to a plaintiff who had her claim dismissed as a matter of form. See, e.g., Lacasse, 572 A.2d at 362; Loomer v. Dionne, 338 Mass. 348, 155 N.E.2d 411, 413 (1959); Hayden, 28 A.2d at 392. These cases do not confine “matter of form” to mean simply what the specific statutes list (i.e. unavoidable accident, default, etc.) but recognize the independent meaning of the phrase. See id. The manner in which three states have long interpreted virtually the same statute at issue here, belies the Court’s determination that interpreting “any matter of form” to mean anything other than what the saving statute specifically lists would render the listed inclusions superfluous. Interpreting very similar language, the courts of Connecticut, Massachusetts, and Vermont have interpreted the phrase “any matter of form” broadly and have done so without stripping the listed inclusions of their meaning.
[¶ 18] For example, to determine whether a dismissal is a matter of form, Massachusetts courts have inquired into whether the defendant had actual notice within the original statute of limitations period that the plaintiff had initiated an action. Liberace v. Conway, 31 Mass.App.Ct. 40, 574 N.E.2d 1010, 1013 (1991). This inquiry presupposes that the dismissal was not on merits. Id.
[¶ 19] I would find that this approach matches the plain language and intent of the saving statute much more closely than the Court’s. It provides meaning to all the words of the statute and a workable framework to determine whether an action has been dismissed “for any matter of form.”
[¶ 20] I would further find that Hutchinson’s insurance carrier, Concord, had been engaged in numerous communications with Oppenheim’s attorney, and knew, before the complaint was filed, that Oppenheim was going to file an action against Hutchinson. The claim adjusters even periodically contacted Oppenheim’s attorney to inform him of the statute of limitations deadline. Albeit after the statute of limitations, it should have been no surprise to Concord that a complaint had been filed against Hutchinson.
*183[¶ 21] Accordingly, I would find that Op-penheim was entitled to renew her claim against Hutchinson within the six-month statute of limitations provided by the saving statute.